 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   GARLAND JONES,                                        Case No.: 3:19-cv-02121-CAB-MDD
     CDCR #F-47928,
11
                                          Plaintiff,       ORDER:
12
                           vs.                             1) DENYING MOTION TO
13
                                                           PROCEED IN FORMA PAUPERIS
14                                                         AS BARRED BY 28 U.S.C. § 1915(g)
     SGT. CANEDA;                                          [ECF No. 2]
15   SGT. ESTAUCIO,
16                                    Defendants.          AND
17
                                                           (2) DISMISSING CIVIL ACTION
18                                                         WITHOUT PREJUDICE FOR
                                                           FAILURE TO PAY FILING FEE
19
                                                           REQUIRED BY 28 U.S.C. § 1914(a)
20
21         Plaintiff, Garland Jones, currently incarcerated at Richard J. Donovan Correctional
22   Facility (“RJD”), in San Diego, California, has filed a civil rights Complaint pursuant to
23   42 U.S.C. § 1983. See Compl., ECF No. 1.
24         Plaintiff claims two RJD correctional sergeants have “harassed” him, “diminished
25   [his] ability to file legal documents,” denied him access to the legal library, “disrupted
26   [his] program,” and attempted to “undermine” his “legal actions.” Id. at 2‒4. He has not
27   prepaid the full civil filing fee required by 28 U.S.C. § 1914(a); instead, he has filed a
28   Motion to Proceed In Forma Pauperis (“IFP”) (ECF No. 2).
                                                       1
                                                                              3:19-cv-02121-CAB-MDD
 1   I.    Motion to Proceed IFP
 2         A.     Standard of Review
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
 5   “face an additional hurdle.” Id.
 6         In addition to requiring prisoners to “pay the full amount of a filing fee,” in
 7   “monthly installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the
 8   Prison Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege
 9   to proceed IFP in cases where the prisoner:
10         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
11
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
12         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
16   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also
17   Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”)
18   (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may
19   entirely be barred from IFP status under the three strikes rule[.]”). The objective of the
20   PLRA is to further “the congressional goal of reducing frivolous prisoner litigation in
21   federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
22         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
23   which were dismissed on the ground that they were frivolous, malicious, or failed to state
24   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
25   district court styles such dismissal as a denial of the prisoner’s application to file the
26   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
27   (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
28   strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
                                                    2
                                                                                3:19-cv-02121-CAB-MDD
 1   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
 2   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
 3   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). “When … presented with
 4   multiple claims within a single action,” however, courts may “assess a PLRA strike only
 5   when the case as a whole is dismissed for a qualifying reason under the Act.” Hoffman v.
 6   Pulido, 928 F.3d. 1147, 1152 (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s
 7   Dep’t, 833 F.3d 1048, 1057 (9th Cir. 2016)).
 8          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 9   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
10   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
11   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
12   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of
13   filing.”).
14          B.    Discussion
15          The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
16   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
17   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Instead, as
18   described above, Plaintiff seeks to sue two RJD officials based on claims that they have
19   all interfered with his ability to file and gather documentation he claims relevant to
20   unspecified complaints and other “legal matters.” See Compl., ECF No. 1 at 2‒4. These
21   claims fail to plausibly meet § 1915(g)’s exception for imminent danger. See Cervantes,
22   493 F.3d at 1055-56 (plaintiff must allege to face a real, proximate and/or ongoing danger
23   at the time of filing); Prophet v. Clark, No. CV 1-08-00982-FJM, 2009 WL 1765197, at
24   *1 (E.D. Cal. June 22, 2009) (finding prisoner’s access to the courts, interference with
25   legal mail, and retaliation claims insufficient to satisfy § 1915(g) exception in cases of
26   “imminent danger of serious physical injury”).
27          And while Defendants typically carry the initial burden to produce evidence
28   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
                                                   3
                                                                              3:19-cv-02121-CAB-MDD
 1   some instances, the district court docket may be sufficient to show that a prior dismissal
 2   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 3   at 1120. That is the case here.
 4         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 5   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 6   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 7   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
 8   notice of proceedings in other courts, both within and without the federal judicial system,
 9   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
10   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
11   n.2 (9th Cir. 2002)).
12         Based on a review of its own dockets and other court proceedings available on
13   PACER, the Court finds that Plaintiff Garland Jones, identified as CDCR Inmate #F-
14   47928, while incarcerated, has had four prior civil actions dismissed on the grounds that
15   they were frivolous, malicious, or failed to state a claim upon which relief may be
16   granted.
17         They are:
18         (1) Jones v. Tolson, et al., Civil Case No. 1:15-cv-01037-JDP (E.D.
           Cal. Sept. 14, 2015) (Order dismissing civil action for failing to state a
19
           claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1),
20         (2)) (ECF No. 17) (strike one);
21
           (2) Jones v. Tiscornia, et al., Civil Case No. 3:18-cv-00544-GPC-PCL
22         (S.D. Cal. July 30, 2018) (Order dismissing second amended complaint
           for failing to state a claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)
23
           (ECF No. 11) (strike two);
24
           (3) Jones v. Mailroom Officials at CSATF, et al., Civil Case No. 1:17-
25
           cv-00281-LJO-SKO (E.D. Cal. Oct. 31, 2018) (Findings and
26         Recommendations [“F&R”] to dismiss second amended complaint for
           failure/inability to state a claim pursuant to 28 U.S.C. § 1915A(b)(1),
27
           (2) and § 1915(e)(2)(B)(ii)) (ECF No. 22); (E.D. Cal. Jan. 9, 2019 Order
28         adopting F&R) (ECF No. 24) (strike three); and
                                                    4
                                                                               3:19-cv-02121-CAB-MDD
 1         (4) Jones v. Cal. Corr. Healthcare Servs., et al., Civil Case No. 2:17-
           cv-00738-WBS-DB (E.D. Cal. March 21, 2019) (Order & F&R to
 2
           dismiss second amended complaint for failing to state a claim pursuant
 3         to 28 U.S.C. § 1915A(b)(1) & (2)) (ECF No. 30); (April 26, 2019 Order
           adopting F&R and dismissing second amended complaint without leave
 4
           to amend) (ECF No. 32) (strike four).
 5
           Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
 6
     “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he
 7
     faced imminent danger of serious physical injury at the time he filed his Complaint, he is
 8
     not entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at
 9
     1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent
10
     all prisoners from accessing the courts; it only precludes prisoners with a history of
11
     abusing the legal system from continuing to abuse it while enjoying IFP status”); see also
12
     Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed
13
     IFP is itself a matter of privilege and not right.”).1
14
     II.   Conclusion and Orders
15
           For the reasons set forth above, the Court:
16
           (1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
17
     U.S.C. § 1915(g);
18
           (2)    DISMISSES this civil action sua sponte without prejudice for failing to
19
     prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
20
           (3)    CERTIFIES that an IFP appeal from this Order would be frivolous pursuant
21
     to 28 U.S.C. § 1915(a)(3); and
22
23
24   1
      In fact, Plaintiff has been denied leave to proceed IFP pursuant to 28 U.S.C. § 1915(g) in
25   this Court on six previous occasions. See Jones v. Blahnik, et al., S.D. Cal. Civil Case No.
     3:18-cv-02262-GPC-BLM (ECF No. 11); Jones v. Elizaldie, S.D. Cal. Civil Case No. 3:18-
26   cv-02734-JLS-MDD (ECF No. 4); Jones v. Elizaldie, et al., S.D. Cal. Civil Case No. 3:19-
27   cv-00296-BAS-AGS (ECF No. 4); Jones v. Campos, et al., S.D. Cal. Civil Case No. 3:19-
     cv-01340-LAB (JLB) (ECF No. 4), and Jones v. Elizalde, et al., S.D. Cal. Civil Case No.
28   3:19-cv-01521-CAB-JLB (ECF No. 4).
                                                     5
                                                                             3:19-cv-02121-CAB-MDD
 1        (4)   DIRECTS the Clerk of the Court to close the file.
 2        IT IS SO ORDERED.
 3   Dated: January 15, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              6
                                                                    3:19-cv-02121-CAB-MDD
